Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Receipt of Remarks/Amendments filed on 12/15/2020 is acknowledged. Claims 1-4, 7, 11-19, 21-25 and 38 are currently pending. Claims 18 and 19 have been withdrawn. Accordingly, claims 1-4, 7, 11-17, 21-25 and 38 are currently under examination.
Priority
This application claims priority from provisional application 62770337, filed 11/21/2018.

Information Disclosure Statement
The IDS filed on 05/06/2020 has been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant's election with traverse of the hydrophobic agent Miglyol 812N, the viscosity reducing agent benzyl alcohol and a powder comprising the therapeutic protein in the reply filed on 12/15/2020 is acknowledged.  The traversal is on the ground(s) that the listed species are known alternatives to each other that can be expected to produce a similar benefit, and therefore are not patentably distinct. The applicant further argued that a search for the subject matter directed to high concentration protein formulations will return results for not only the elected species, but also for alternative combinations of species. This is not found persuasive because the listed species encompass different structures, functions and properties. For example, the hydrophobic agent triacetin has a different structure than the miglyon 810 or 812 species and also has different functions (e.g. a plasticizer) which are different from other hydrophobic agents listed. Similarly, the viscosity reducing agents listed in the claims also 
Upon further search and consideration, the examiner has expanded the election of species and rejoined ethanol and N-methyl-2-pyrrolidone as the viscosity reducing agent and the carbohydrate further comprised in the powder since the prior art being relied upon comprises ethanol and N-methyl-2-pyrrolidone as the viscosity reducing agents and carbohydrate is comprised in the powder with protein and the search is coextensive. Accordingly, claims 1-4, 7, 11-17, 21-25 and 38 are currently under examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 11-17, 21-25 and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a non-aqueous high concentration protein formulation comprises at least about 200 mg/ml of a therapeutic protein as a micronized solid protein formulation”. It is unclear whether the “micronized solid protein formulation” in this recitation is a separate formulation which comprises 
Claims 4, 25 and 38 contain the trademark/trade names Miglyol 810 N and Miglyol 812 N. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe glyceryl tricaprylate/tricaprate and, accordingly, the identification/description is indefinite.
The term "negligibly" in claim 11 is a relative term which renders the claim indefinite.  The term "negligibly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term “negligibly” without clear definition makes it unclear how soluble the micronized solid protein is in the hydrophobic agent and the viscosity reducing agent.   
Claims 15 recites “the weight ratio (w/w) of said powder to the non-aqueous high concentration protein formulation is greater than about 0.250”. This recitation is unclear because a weight ratio of greater than 0.250 includes a ratio of 2 and a weight ratio of 2 means the powder having a higher weight than the overall non-aqueous protein formulation. It is unclear how the weight of the non-aqueous protein formulation which includes the powder would be less than the just the powder by itself. Therefore, this recitation makes the claim indefinite.  
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al (US 2013/0309226 A1; Nov. 21, 2013).
Armstrong throughout the reference teaches high-concentration monoclonal antibody formulations suitable for subcutaneous administration, e.g. via a prefilled syringe (Title, Abstract).  
Regarding claims 1-3, Armstrong discloses a suspension formulation comprising a spray dried monoclonal antibody at a concentration of about 200 mg/mL or more suspended in a non-aqueous suspension vehicle (see Claim 1). It teaches the average particle size in the formulation is from about 2 microns to about 30 microns (see Claim 6), and thus reads on the protein as a micronized solid protein formulation recited in instant claim 1. The reference further discloses the non-aqueous suspension vehicle comprises a mixture of propylene glycol dicarprylate/dicaprate (i.e. hydrophobic agent) and ethyl lactate (i.e. viscosity reducing agent) (see Claim 24).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 7, 11-12, 14-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2011/0223208A1; Sep. 15, 2011).
Hill et al. throughout the reference teaches non-aqueous high concentration reduced viscosity suspension formulation and methods of making and using them (Abstract). It teaches the formulation comprises a vehicle comprising a hydrophobic agent and a viscosity reducing agent and a bioactive molecule (Para 0017).  
Hill in Example 3 of the reference shows stability of lyophilized bioactive molecules in non-aqueous vehicles. It discloses in Example 3 the formulation comprises ethyl oleate (i.e. a viscosity reducing agent (see Para 0029)) and sesame oil (i.e. a hydrophobic agent (see Para 0024)). Hill further teaches lyophilized anti-TNF-alpha antibody powders (i.e. monoclonal antibody) were added to final protein content of 10 or 20% (w/w), which corresponded to 53.6 or 107.2 mg/mL anti-TNF-alpha antibody concentration (Example 3). In the preparation of particles of the bioactive molecules, Hill teaches the lyophilized protein or monoclonal antibody (mAB) powder was further ground and the grinding/seizing process produced protein or mAB particles with particle size of 0.2-250 micron (Para 0068). It also discloses the particles of human anti-TNF-alpha monoclonal antibodies were prepared using a spray drying process (Para 0069, 0071). Further, Hill teaches a pharmaceutically acceptable excipient such as sucrose was also added to the protein (Para 0067 and Table 5). The reference discloses a suspension formulation which, as discussed above, comprises a hydrophobic agent and viscosity reducing agent as the vehicle and a bioactive molecule in the form of powder and thus necessarily reads on the solid protein being negligibly soluble in the hydrophobic agent and the viscosity reducing agent since the protein is suspended in the vehicle and would be negligibly soluble. Hill also teaches the formulation of the invention have injection force equal to or below 45 Newton (Para 0043). 

	With respect to the viscosity reducing agents recited in instant claims, even though Hill does not expressly disclose the instantly recited agents in the particular example discussed above, it does teach that exemplary viscosity reducing agents include benzyl alcohol, ethanol and N-methyl-2-pyrolidone (Para 0029). The prior art teaches the instantly claimed viscosity reducing agents as exemplary viscosity reducing agent. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 4, 7, 11-12, 14-17, 21-24, 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2011/0223208A1; Sep. 15, 2011) as applied to claims 1-3, 7, 11-12, 14-17 and 21-24 above and further in view of IOI OLECHEMICAL (IOI Oleo GmbH, Jan. 01, 2018, PP 1-2). 
The teachings of Hill have been set forth above. Hill teaches medium chain triglycerides (MCT) as exemplary hydrophobic agents that can be included in the formulation. It also teaches the viscosity of medium chain triglycerides as being 27.12 cP, where 1 cP = 1 mPa-s (Para 0024-0025, Table 1 and Table 6). Hill does not explicitly teach the particular hydrophobic agent (e.g. miglyol) as instantly claimed. However, this deficiency is cured by Olechemical. 
	Olechemical teaches Miglyol 812 N as being a medium chain triglyceride (see Product specification, Pg. 2). Further, it discloses the viscosity of Miglyol 812 N is 25-33 mPas (see Product specification, Pg. 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hill to incorporate the teachings of Olechemical and use Miglyol 812 N as the hydrophobic agent. One would have been motivated to do so and with reasonable expectation of success because Hill teaches medium chain triglycerides along with the viscosity as exemplary hydrophobic agents that can be included in the formulation and Olechemical teaches Miglyol 812 N as a medium chain triglyceride having a viscosity which overlaps the viscosity of the medium chain triglycerides taught by Hill. Therefore, it would have been obvious to one skilled in the art to incorporate the particular medium chain triglyceride taught by Olechemical into the formulation taught by Hill.   
 From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 7, 11-12, 13, 14-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2011/0223208A1; Sep. 15, 2011) as applied to claims 1-3, 7, 11-12, 14-17 and 21-24 above and further in view of Stevenson et al. (US 2002/0065399 A1; May 30, 2002). 
The teachings of Hill have been set forth above. Hill discloses that the bioactive molecule may be formulated with excipients which, for example, mitigate aggregation and oxidation of the bioactive molecule. It teaches such excipients are for example amino acids. The reference does not expressly teach powder or bioactive molecule is formulated specifically with trileucine as recited instant claim 13. However, this deficiency is cured by Stevenson.
Stevenson teaches spray dried powder compositions under conditions which protect the protein from aggregation (see Title, Abstract). It teaches that a high protein concentration is desired in spray dried particles and that stabilizers are typically very effective in protecting the protein during spray drying (Para 0075). It disclosed that trileucine is an effective stabilizer excipient (Para 0016 & 0159). It further teaches that the trileucine formulation showed a decrease in aggregation at the higher concentration (Para0203).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hill to incorporate the teachings of Stevenson and formulate the powder using trileucine as instantly recited. One would have been motivated to do so because, as discussed supra, Stevenson teaches that trileucine is an effective stabilizing excipient and showed a decrease in aggregation of protein in high concentration. One would have had a reasonable expectation of success because both Stevenson and Hill teach spray dried powder with high concentration of protein and inclusion of excipients (e.g. amino acids) to mitigate aggregation. Stevenson further teaches trileucine as an effective stabilizing excipient and decreases aggregation, which provides motivation to one skilled in the art to incorporate this excipient into the formulation of Hill.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Johnston et al. (US 2012/0230913 A1) teaches low viscosity, high protein concentration dispersion comprising protein in powder form and further comprising a crowder such as ethanol (Claims). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616